Title: To James Madison from Albert Gallatin, [ca. 19 November] 1812
From: Gallatin, Albert
To: Madison, James


[ca. 19 November 1812]
Memoranda
Mr Armstrong’s letter
1. Preference to be given to contracts for supplying the army with provisions. This is so indubitable that how any hesitation on the subject could take place is not easily understood. That branch of military expenditure is the only one (pay excepted) which is well administered & under a good accountability. If it was practicable to extend the same system (of contracts) to other branches, the advantages would be immediately felt. But where the practice exists & has answered it should not certainly be changed. The contracts are not yet made for any important quarter & ought without hesitation to be promptly entered into.
2. Recruiting service. Its immediate organization is absolutely necessary & there is no time to be lost. We will otherwise be without the requisite number of men in April next. To organize & to act without delay is indispensible. The encrease of pay may be relied on. An encrease of officers for that service & their distribution are the points to be attended to & decided. The encrease either by encreasing the number of regiments (diminishing the number of men in proportion in each regiment) or the addition of a recruiting company, or of some supernumerary officers to each regiment, might, whichever principle be adopted, be arranged in all its details in half a day. The selection of persons to fill the new appointments is more difficult & on that account to be attended to at once. If this subject be not immediately attended to, it will be February before the recruiting parties are properly & actively employed.
3. Local force. Unless the measure be general it may be objectionable to raise it for New York alone. The only objection which I can perceive to the general plan is that it may at this moment impede the recruiting service. Perhaps to have a law only at the end of the session & not to act on it till the other recruiting service is nearly over would be most eligible.


Next year revenue & expences.


The expences are.
1 for civil list, miscellan. diplomatic

1.600.000



2. for public debt including all necessary demands of which 3 million for Treasy. Notes
}



8.000.000


3. army alone, as pr. prest. est. & indian Departmt.

13.396.000

4. navy as it now stands

 4.926.000



27.822.000

add deficiency in militia appn. for this year
 1.000.000



28.822.000

The resources are


1. Revenue estd. for the whole
12.000.000


2. Treasury notes to replace those which will be reimbursed
}
3.000.000


3. Loan
14.000.000




29.000.000

But we must add to war estimate


1. encrease of pay & officers
1.500.000



2. volunteers & militia, at least
 2.500.000





4.000.000

and to the naval estimate 


building 4 74s & 6 frigates

3.000.000




7.000.000

which added to the above

14.000.000

would make 1813 loan

21.000.000
I think a loan to that amount to be altogether unattainable. From Banks we can expect little or nothing, as they have already lent nearly to the full extent of their faculties. All that I could obtain this year from individual subscriptions does not exceed 3.200.000 dollars. There are but two practicable ways of diminishing the expenditure. 1. by confining it to necessary objects. 2. by introducing perfect system & suppressing abuses in the necessary branches.
1. In the War department, to reduce the calls for militia and above all to keep the controul over those calls & other contingent expences: in the navy to diminish greatly the number of gun boats, and to strike off all supernumerary midshipmen, pursers, sailing masters & other unnecessary officers.
2. System requires skill in forming & decision in executing. Both the preparing & executing such plans must rest almost exclusively with the heads of the departments. I have no doubt that knowledge & talents would save several millions & the necessary business be better done.
 